\GW\IG\UI-BUN\-l

NNNNNN»-d)-a>-\>-\>-\>-\>-\)-\r-\h-\
Ul-ldb)N|-\¢\¢®\IG\Ul-BUNHQ

 

 

Case 2:17-cv-00751-RSL Document 67 Filed lO/03/18 Page 1 of 12

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
DEVIN A. WHITTIER, Individually, Civil Action No. 2: l7-cv-00751-RSL
Plaintiff, AMENDED ST[PULATED PROTECTIVE
ORDER
v.
SEATTLE TUNNEL PARTNERS, a joint NOTE FOR MOTION CALENDAR:

venture; HARRIS REBAR SEATTLE, lNC., a October 3, 2018
Delaware corporation, and HNTB
CORPORATION, a Delaware corporation,,

Defendant.

 

 

l. PURPOSES AND LIlV[ITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted. A Stig_ ulated Protective
Order was previously entered bi-' Central Steel. Inc. and Plaintif,?`Devin Whittier. T he sole
purpose o{`this Amended Stipulated Protective Order is to extend the scope ofthat Protective
Order to De!endants named in this suit as signatories and by their agreement to be bound by ii.
Accordingly, the parties hereby stipulate to and petition the Court to enter the following
Amended Stipulated Protective Order. The parties acknowledge that this agreement is consistent

with LCR 26(c). It does not confer blanket protection on all disclosures or responses to

AMENDED STIPULATED PROTECTIVE ORDER - WOOD, SMITH, HENNING & BERMAN LLP
1 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washington 98101-4001

206-204-68 00

 

\¢W\l¢\UI-RUJNl-\

NNNNNN)-\)-\r-\\-\r-\»-\\-¢Idl-a)-\
Ulkb)NH¢\o¢¢\l¢xUl-ldwN»-\c

 

 

Case 2:17-cv-00751-RSL Document 67 Filed 10/03/18 Page 2 of 12

discovery, the protection it affords from public disclosure and use extends only to the limited
information or items that are entitled to confidential treatment under the applicable legal
principles, and it does not presumptively entitle parties to file confidential information under
seal.
2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged: confidential financial information, employment personnel
files containing private and confidential information, and tax documents produced by nonparty
Central Steel, Inc. (pursuant to a subpoena served by Plaintiff), which concern employees (or
former employees) of Central Steel, lnc. but not Plaintiff Devin Whittier.
3. SCOPE

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (1) any information copied or extracted from confidential material;
(2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
testimony, conversations, or presentations by parties or their counsel that might reveal
confidential material. However, the protections conferred by this agreement do not cover
information that is in the public domain or becomes part of the public domain through trial or
otherwise.
4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is
disclosed or produced by another party or by a non-party in connection with this case only for
prosecuting, defending, or attempting to settle this litigation. Confidential material may be
disclosed only to the categories of persons and under the conditions described in this agreement
Confidential material must be stored and maintained by a receiving party at a location and in a

secure manner that ensures that access is limited to the persons authorized under this agreement

AMENDED STIPULATED PROTECTIVE ORDER - WooD, SMITH, HENNING & BERMAN LLP
2 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washington 98101-4001

206-204-6800

 

\OQ°\IG\Ul-BUNt-\

NNNNNNr-¢b-\r-\r-\\-\»-al-\o-\)-\r-\
Ul-kb)Nt-\C\GW\IG\UILUN|-\O

 

 

Case 2:17-cv-OO751-RSL Document 67 Filed 10/03/18 Page 3 of 12

4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as employees of
counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in-house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attorney’s Eyes Only and is so
designated;

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the Court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is reasonably
necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
A), unless otherwise agreed by the designating party or ordered by the Cour't. Pages of
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement;

(g) the author or recipient of a document containing the information or a custodian or

other person who otherwise possessed or knew the information,

AMENDED STIPULATED PROTECTIVE ORDER - WOOD, SMITH, HENNING & BERMAN LLP
3 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washington 98101-4001

206-204-6800

 

\QM\!G\Ul-ILOJN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:17-cv-00751-RSL Document 67 Filed 10/03/18 Page 4 of 12

(h) De/`endants named in this suit which are signatories to this Amended Stipulated

Protective Order.

 

4.3 Filing Confidential Material. Before filing confidential material or discussing
or referencing such material in court filings, the filing party shall confer with the designating
party to determine whether the designating party will remove the confidential designation,
whether the document can be redacted, or whether a motion to seal or stipulation and proposed
order is warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the
standards that will be applied when a party seeks permission from the Court to file material
under seal.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
party or non-party that designates information or items for protection under this agreement must
take care to limit any such designation to specific material that qualifies under the appropriate
standards The designating party must designate for protection only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not
swept unjustifiany within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other

parties that it is withdrawing the mistaken designation

AMENDED STlPULATED PROTECTIVE ORDER - WOOD, SMITH, HENNING & BERMAN LLP
4 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washjngton 98101-4001

206-204-6800

 

WW\\Q\UILUNF-\

NNNNNN)-lh-\l-\)-lr-l>-\d-*>-\)-\H
Ul-Bb)NHQ\¢°O\I¢\Ul-PWNd-\¢

 

 

Case 2:17-cv-00751-RSL Document 67 Filed 10/03/18 Page 5 of 12

5.2 Manner and Timing of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when the material is disclosed or produced.

(a) lnforrnation in documentary form (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings): The designating party must affix the word “CONFIDENTIAL” to each page that
contains confidential material. If only a portion or portions of the material on a page qualifies
for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) Testimonv given in deposition or in other pretrial proceedinas: The parties and
any participating non-parties must identify on the record, during the deposition or other pretrial
proceeding, all protected testimony, without prejudice to their right to so designate other
testimony after reviewing the transcript Any party or non-party may, within fifteen days after
receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
confidential information at trial, the issue should be addressed during the pre-trial conference

(c) Other tangible items: The producing partyl must affix in a prominent place on the
exterior of the container or containers in which the information or item is stored the word
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s

right to secure protection under this agreement for such material. Upon timely correction of a

AMENDED STIPULATED PROTECTIVE ORDER - WOOD, SMITH, HENNING & BERMAN LLP
5 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washington 98101-4001

206-204-6800

 

\¢W\IQ\UlAUNl-\

NNNNNN»-\H)-»-\»-i»-\»-\»-a»-»~
unau)Nr-\e\ooo\lo\u\-hoal~)»-\c

 

 

Case 2:17-cv-OO751-RSL Document 67 Filed 10/03/18 Page 6 of 12

designation, the receiving party must make reasonable efforts to ensure that the material is
treated in accordance with the provisions of this agreement
6. CHALLENGING CONFI])ENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The parties must make every attempt to resolve any dispute
regarding confidential designations without Court involvement Any motion regarding
confidential designations or for _a protective order must include a certification, in the motion or in
a declaration or affidavit, that the movant has engaged in a good faith meet and confer
conference with other affected parties in an effort to resolve the dispute without Court action.
The certification must list the date, manner, and participants to the conference. A good faith
effort to confer requires a face-to-face meeting or a telephone conference

6.3 Judicial Intervention. If the parties cannot resolve a challenge without Court
intervention, the designating party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions All parties shall continue to

maintain the material in question as confidential until the Court rules on the challenge.

AMENDED STIPULATED PROTECTIVE ORDER - WooD, SMITH, HENNING & BERMAN LLP
6 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washington 98101-4001

206-204-6800

 

\¢N\lG\UI-kb-)NI-\

NNNNNNl-\)-\»-\\-\v-ir-\\-\r-\)-\r-¢
Ul-|dri-lc\¢oo`lchI-AUNHQ

 

 

Case 2:17-cv-OO751-RSL Document 67 Filed 10/03/18 Page 7 of 12

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

OTHER LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
party must:

(a) promptly notify the designating party in writing and include a copy of the
subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue in
the other litigation that some or all of the material covered by the subpoena or order is subject to

this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
designating party whose confidential material may be affected.
8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
this agreement, and (d) request that such person or persons execute the “Acknowledgment and
Agreement to Be Boun ” that is attached hereto as Exhibit A.
9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the

receiving parties are those set forth in F ederal Rule of Civil Procedure 26(b)(5)(B). This

AMENDED ST[PULATED PROTECTIVE ORDER - WOOD, SMITH, HENNING & BERMAN LLP
7 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washington 98101-4001

206-204-6800

 

\QN\|Q\UIAUNI-l

NNNNNN)-dl-\r-\»-l\-a)-\)-IH\-\d-\
UI-ldb)NHQ\¢Qo\lc\UlAmNr-\c

 

 

Case 2:17-cv-OO751-RSL Document 67 Filed 10/03/18 Page 8 of 12

provision is not intended to modify whatever procedure may be established in an e-discovery
order or agreement that provides for production Without prior privilege review. The parties agree
to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
10. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts
and summaries thereof. Altematively, the parties may agree upon appropriate methods of
destruction

Notwithstanding this provision, counsel are entitled to retain one archival copy of all
documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
work product, even if such materials contain confidential material

The confidentiality obligations imposed by this agreement shall remain in effect until a
designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED this 3rd day of October, 2018.

 

 

s/Gretchen M Paine s/Kevin M Hastings

Gretchen M. Paine, WSBA No. 44149 Kevin M. Hastings, WSBA No. 42316

Monique Wirrick, WSBA No. 34093 Darrell L. Cochran, WSBA No. 22851

Perkins Coie LLP Pfau Cochran Vertetis Amala PLLC

1201 Third Avenue, Suite 4900 91 l Pacific Avenue, Suite 200

Seattle, WA 98101-3099 Tacoma, WA 98402

Telephone: 206.359.8000 Telephone: 253.777.0799

Facsimile: 206.359.9000 Facsimile: 253.627.0654

E-mail: GPaine<`cll!gerkinscoie.com E-mail: darrellr_'c`r'lgcvalaw.com

E-mail: MWirrick(':i,"perkinscoie.com E-mail: kevinr`ir,=.pcvalaw.com

Attorneys for Central Steel, Inc. Attorneys for PlaintinDevin Whittier
ANIENDED STIPULATED PROTECTIVE ORDER - WOOD, SMITH, HENNING & BERMAN LLP
8 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washington 98101-4001

206-204-6800

 

\&N\lQ\Ul-l-`~Q)Nd-\

r-dr-\\-\)-l>-\
hudth

Case 2:17-cv-00751-RSL Document 67 Filed 10/03/18 Page 9 of 12

s/Tvler J. Hemsen
Tyler J. Hermsen, WSBA 43665
Fallon, McKinnley & Wakefield, PLLC
1 l l l Third Avenue, Ste. 2400
Seattle, WA 98101
Telephone: 206.682.7580
Facsimile: 206.682.3437
Email: thennsenr’n.-‘fmwler_.-'al.corn
Email: bfallonr‘c`r`»'.fmwlegal.com

Attorneys for HNTB Corporation

s/Keith M Havasaka
Keith M. Hayasaka, WSBAS 1949
Michael A. Jaeger, WSBA #23166

Levvis Brisbois Bisgaard & Smith LLP
l 111 Third Avenue, Suite 2700

Seattle, WA 98101
Telephone: 206.436.2020
Facsimile: 206.436.2030

Email: Michael.Jaeger@lewisbrisbois.com
Email: Keith.Havasaka{`ril;lewisbrisbois.com

Attorneys for Seattle Tunnel Partners

s/Gavin Radkev
Gavin Radkey, WSBA #48253
Timothy J. Repass, WSBA #3 83 73

Wood Smith Henning & Berman
Seattle, WA 98101

Telephone: 206.204.6800
Facsimile: 206.299.0400
Email: TRepass@wshblaw.com
Email: GRadkeyc"ri»;wshblaw.com

Attornevs for Harris Rebar Seattle

NNNNNN)-l\-\r-\)-n\-\
Ul-|deN)-\¢\boo\l¢\Ul

 

 

AMENDED sTrPULATED PROTECTIVE oRDER _
9
(2;17-cv-751)

WooD, SMITH, HENNING & BERMAN LLP
520 Pike Street, Suite 1525
Seattle, Washington 98101-4001
206-204-6800

 

W®`IC\UILDJNh-\

NNNNNN\-\»-\r-\)-\)-A)-\\-\)-\d-\)-\
UI-lduaNl-l¢\o®`l¢\UI-BMNHQ

 

 

Case 2:17-cv-00751-RSL Document 67 Filed 10/03/18 Page 10 of 12

ORDER

PURSUANT TO ST[PULATION, IT IS SO ORDERED.

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other
proceeding in any other court, constitute a waiver by the producing party of any privilege
applicable to those documents, including the attorney-client privilege, attorney work-product
protection, or any other privilege or protection recognized by law.

DATED this day of 2018.

urge/sir

Robei!t S. Lasnik
United States District Court Judge

AMENDED STIPULATED PROTECTIVE ORDER - WooD, SMITH, HENNING & BERMAN LLP
10 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washington 98101-4001

206-204-6800

 

@W\IG\Ul-BUJN>-l

NNNNNN)-\\-\)-\)-l)d»-\)-\r-\r-\)-\
Ur-kuaNHc\oQ°`l¢\UlkboN>-\¢

Case 2:17-cv-OO751-RSL Document 67 Filed 10/03/18 Page 11 of 12

EXHIBIT A
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
DEVIN A. WHITTIER, No. 2:17-cv-00751
Plaimiff ACKNowLEDGEMENT AND
’ AGREEMENT TO BE BOUND
v.
SEATTLE TUNNEL PARTNERS, et al.,
Defendants.

 

 

 

 

I, [FULL NAME] , of [FULL ADDRESS] , declare under penalty of perjury that I have
read in its entirety and understand the Stipulated Protective Order that was issued by the United
States District Court for the Western District of Washington on , 20_, in the case of

v. . No. . I agree to comply with and to be bound by
all the terms of this Amended Stipulated Protective Order and I understand and acknowledge that
failure to so comply could expose me to sanctions and punishment in the nature of contempt I
solemnly promise that I will not disclose in any manner any information or item that is subject to
this Amended Stipulated Protective Order to any person or entity except in strict compliance
with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the

Western District of Washington for the purpose of enforcing the terms of this Amended

AMENDED STIPULATED PROTECTIVE ORDER - WOOD, SMITH, HENNING & BERMAN LLP
11 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washington 98101-4001

206-204-6800

 

\¢W`IG\UI-BUNF-\

NNNNNN»-\»~»-»-\~»-\»-r»-»-\»-
mawl~)»-\c\ooo~ro\unhm~»-\=

 

 

CaSe 2217-CV-OO751-RSL Document 67 Filed 10/03/18 Page 12 Of 12

Stipulated Protective Order, even if such enforcement proceedings occur after termination of this

 

 

 

action.
Date: , 20_
City and State where sworn and signed:
Printed Name:

Signature:

 

LEGAL:05488-0658/10048880.l

AMENDED STIPULATED PROTECTIVE ORDER - WOOD, SMITH, HENNING & BERMAN LLP
12 520 Pike Street, Suite 1525
(2:17-cv-751) Seattle, Washington 98101-4001

206-204-6800

 

